By the Court, Crockett, J.:
We think the judgment appealed from is appealable. It is for money and sufficient in amount to give jurisdiction to this Court. Some of the facts essential to a correct understanding of the case do not appear of record, and therefore *110would not be brought up on certiorari, but are properly presented by a statement on appeal. We think an appeal in a case of this character, when facts de hors the record may be examined, is the appropriate remedy. We are also of opinion that the judgment, though purporting to be for a contempt, is appealable. and is Subject to review on the facts presented by this record. We are not called upon in this case to decide whether a judgment for contempt, rendered by a Court having jurisdiction to render it, may, in any case, be reviewed for mere error. / But it is clear that the question of jurisdiction is always open to review.. In Adams v. Haskell & Wood (6 Cal. 318), a party who had been committed for a contempt was discharged from custody and the judgment set aside, on the ground that the Court below had no jurisdiction to enter it. In ex parte Cohen, (Id. 319), a person committed for contempt was discharged from arrest on the same ground. To the same effect is ex parte Rowe (7 Cal. 181, 185). In Batchelder v. Moore (42 Cal. 413), this court reviewed on certiorari and set aside a judgment for contempt, on the ground that the Court exceeded its jurisdiction in entering the judgment. It is clear, therefore, that in such cases the question of jurisdiction is subject to review in the appellate Court. In this case the defendant was adjudged guilty of a contempt in having disobeyed the order made by Judge Reardon at chambers on the 24th of December, 1871, which order appears to have been filed in the District Court of the Sixth Judicial District on the 29th day of the same month. It appears in the case that the writ of habeas corpus was made returnable before Judge Reardon, then the Judge of the Fourteenth Judicial District, who was temporarily in the city of Sacramento, which is in the Sixth Judicial District; that he heard and decided the case at chambers in Sacramento on the 24th of December, 1871, and on that day made an order awarding the custody of the child to the father, with a provision that the mother “shall have access to visit and see said child at all reasonable and proper times.” The order recites that the writ was “returnable before the undersigned District Judge of the Fourteenth *111Judicial District, presiding in said Sixth Judicial District Court.” But it appears from the order of Justice Sprague, ordering the writ to be returned before Judge Reardon, that it directs the return to be made “before the Hon. T. B. Reardon, at the District Court-room in the city of Sacramento,” and omits any reference to the fact that he was then presiding in the Sixth Judicial District Court. But it further appears that at the time when the habeas corpus case was being heard before Judge Reardon, the District Court of the Sixth Judicial District for Sacramento county was in session, presided over by Judge Ramage, the Judge of that Court; and on the 29th of December the order made by Judge Reardon at chambers was filed and entered on the minutes of the Court. It is this order which the defendant is alleged to have violated, and for the violation of which a fine has been imposed upon him by the Sixth District Court. But if it was not an order of that Court, or of the presiding Judge thereof, it is obvious that the Court had no jurisdiction to punish the defendant for a violation of it.
It is legally impossible that Judge Reardon, when he made the order, was the presiding Judge of the Sixth Judicial Court, which was at that time in actual session, presided over by its own Judge, and the order was improperly placed among the files of the Court. It pertained to no proceeding pending in the Court or before the presiding Judge thereof; and of course cannot be made the foundation of a proceeding for contempt in that Court.
Judgment reversed and cause remanded with an order to the Court below to dismiss the proceeding.